Exhibit 99.1 Provident Energy Announces Second Quarter 2007 Results All values are in Canadian dollars and conversions of natural gas volumes to barrels of oil equivalent (boe) are at 6:1 unless otherwise indicated. “Provident delivered strong operational and financial results for the quarter in the face of volatile commodity prices and a rising Canadian dollar,” said Provident President and Chief Executive Officer, Tom Buchanan. “Our balanced portfolio strategy has enabled us to deliver sustained financial performance and stable distributions to unitholders. In the meantime, we continue to execute on a focused growth program by adding quality, long-term assets to our portfolio. The acquisition of the Dixonville Montney “C” oil pool through our purchase of Capitol Energy is an excellent example of Provident successfully executing on that strategy.” Highlights § Completed the $468 million acquisition of Capitol Energy on June 19, 2007. § Completed a $374 million equity offering related to the Capitol Energy acquisition. § Executed successfully on U.S. growth strategy as Provident’s MLP subsidiary, BreitBurn Energy Partners, L.P., completed two significant acquisitions, totaling $214 million. § Extended consolidated upstream reserve life index (RLI) to 13.6 years. § Increased consolidated oil and gas production by 13 percent year-over-year to 34,900 boe per day. § Continued strong financial results with total funds flow from operations of $106 million ($0.49 per unit). § Declared distributions during the second quarter of 2007 of $80 million ($0.36 per unit), representing a sustained monthly distribution of $0.12 per unit for the last 44 months. Corporate Results Provident reported second quarter 2007 funds flow from operations of $105.7 million ($0.49 per unit) compared to $111.0 million ($0.58 per unit) generated in the second quarter of 2006. The 2007 year-to-date funds flow from operations is $202.8 million, up from $189.9 million in the first six months of 2006. The slightly lower second quarter 2007 funds flow from operations reflects lower realized crude oil prices and propane-plus prices, a higher Canadian dollar and higher general and administrative (G&A) expenses, which offset increased upstream production and higher Midstream sales volumes. Distributions declared in the quarter totaled $80.2 million ($0.36 per unit) compared to $68.6 million ($0.36 per unit) in 2006. For the second quarter of 2007, Provident’s payout ratio of funds flow from operations was 79 percent compared to 62 percent in the same period a year earlier. Crude oil and natural gas production increased 13 percent to 34,900 barrels of oil equivalent per day (boed) from 30,800 boed in the second quarter of 2006. The production was weighted 46 percent natural gas, 48 percent light/medium oil and NGLs and six percent heavy oil. Midstream NGL sales volumes increased nine percent in the quarter to 110,000 barrels per day (bpd) compared to 100,000 bpd in the second quarter of 2006. Provident Energy Trust 2007 Second Quarter Results p 1 Provident recorded a net loss for the second quarter of 2007 of $41.0 million ($0.19 per unit). Several significant items impacted the net loss for the quarter, most notably a $125.2 million future income tax expense. Canada’s Budget Implementation Act, passed by the federal government in June 2007, contains legislative provisions to tax certain distributions made by publicly traded income trusts in Canada beginning in 2011 (the “SIFT tax”), requiring Provident to book a related future income tax expense of $104.7 million. This future income tax expense does not affect cash flow before 2011. The earnings were positively impacted by a non-cash dilution gain of $98.6 million and related future income tax expense of $40.2 million associated with Provident’s successful investment in BreitBurn Energy Partners, L.P. (BBEP), a U.S. Master Limited Partnership (MLP). Finally, net earnings are impacted every quarter by unrealized future gains or losses on Provident’s commodity price risk management program. In the second quarter of 2007, Provident recorded an unrealized loss in this program of $32.7 million. Business Unit Results Provident has three business units, Canada Oil and Gas Production (COGP), U.S. Oil and Gas Production (USOGP), and Midstream, together providing a portfolio of diversified investments across the upstream and midstream energy value chain in Canada and the United States. Canada Oil and Gas Production Provident’s Canada Oil and Gas Production (COGP) business unit produces and sells natural gas and oil from producing assets primarily in Alberta and southern Saskatchewan. COGP saw production growth and improved asset quality with the addition of a seventh core operating area, Dixonville, as a result of the Capitol Energy acquisition. The acquisition, completed June 19, 2007, added proved plus probable (P+P) reserves of 30 million boe, increasing Provident’s Canadian P+P reserves base by 40 percent. The field will be developed using horizontal wells and will be exploited using waterflood technology. Provident expects production from Dixonville to grow through 2009. COGP achieved strong second quarter operating results in spite of wet spring weather. Production for the second quarter of 2007 was 25,700 boed, up from 23,100 boed in the same period of 2006. Production was weighted 61 percent natural gas, 31 percent light/medium crude oil and NGLs, and eight percent heavy oil. The production increase after natural declines is due to the acquisition of assets in Northwest Alberta in the third quarter of 2006 and the drilling program across the operating areas. COGP second quarter 2007 exit production was 28,300 boed, reflecting the Dixonville acquisition. Capital expenditures in COGP totaled $21.6 million for the second quarter of 2007, with a majority ($15.2 million) spent on drilling, recompletions and workovers. Provident drilled 9.8 net wells with 100 percent success. Northwest Alberta spent $4.6 million primarily on completions and tie-ins associated with its first winter drilling season, while Southern Saskatchewan and Southern Alberta continued completions and drilling focused on shallow gas development totaling $6 million. Operating costs of $10.75 per barrel of oil equivalent (boe) for the second quarter were down ten percent on a per boe basis from $11.99 per boe in the first quarter of 2007, and down three percent from $11.05 per boe in the second quarter of 2006. The downward trend in operating costs reflects the acquisition of high quality producing assets, and higher production from internal development and optimization programs. COGP generated funds flow from operations of $52.0 million in the second quarter of 2007, a decrease of six percent from the $55.5 million recorded in the comparable 2006 quarter. The second quarter of 2006 included a current and capital tax recovery of $4.0 million. The second quarter of 2007 saw higher productionand slightly higher realized natural gas prices, offset by lower realized prices for crude oil and a realized hedging loss of $1.3 million. U.S. Oil and Gas Production Provident’s U.S. Oil and Gas Production (USOGP) business unit produces and sells primarily light sweet crude from basins in Southern California, Wyoming, Texas and Florida. Provident’s USOGP business unit consists of two operating entities. BreitBurn Energy Partners, L.P. (NASDAQ-BBEP) is a publicly-traded master limited partnership (MLP), of which Provident owns approximately 50 percent. Provident also has a 96 percent-owned, privately-held Provident Energy Trust 2007 Second Quarter Results p 2 subsidiary, BreitBurn Energy Company L.P. (BreitBurn Energy). Provident consolidates production, financial and reserve results from both entities in the USOGP business unit. BBEP completed two acquisitions in Florida and California during the second quarter of 2007 for cash consideration of $214.1 million. The Florida oil properties are located along the Sunniland Trend and the California oil properties are located in the Los Angeles basin. The acquisitions were financed with the issue of seven million common units of BBEP. As a result of these acquisitions, Provident’s interest in BBEP dropped from approximately 66 percent to approximately 50 percent. The reduced interest has resulted in a non-cash dilution gain to Provident of $98.6 million representing the valuation gain between BBEP’s market value on the closing of the acquisitions and the original investment costs of the assets contributed to BBEP. Total USOGP production for the second quarter of 2007 was 9,200 boed, up 20 percent from 7,700 boed in the same period of 2006. Production was weighted 96 percent light crude oil and four percent natural gas. BreitBurn Energy had 2,800 boed of production from West Pico, Orcutt, Sawtelle and East Coyote in the second quarter of 2007 and exit production of 2,700 boed. BBEP had production of 6,400 boed in the second quarter of 2007 and exit production of 8,500 boed, reflecting the two acquisitions. USOGP capital expenditures for the quarter were $19.8 million. BreitBurn Energy spent 58 percent or $11.4 million. At Orcutt, two conventional horizontal wells and 14 diatomite thermal wells were drilled. Completion of the thermal wells, and steaming of the diatomite reservoir in the thermal project at Orcutt is anticipated to start late in the third quarter with production expected to be online as early as the fourth quarter of 2007. BBEP spent $8.4 million in capital expenditure in the second quarter of 2007. Seven wells were drilled in Wyoming and six were completed, adding 330 boed of production. Operating costs were $20.03 per boe for the second quarter of 2007, as compared to $17.65 per boe for the same period in 2006, an increase of 13 percent. This change reflects strong oil prices, keeping utilities and other costs and services in high demand. However, operating costs came down from their peak in the first quarter of 2007 of $22.87 per boe. USOGP generated funds flow from operations in the second quarter of 2007 of $16.9 million, three percent above the $16.4 million in the comparable 2006 quarter. Increased production and a realized hedging gain of $0.7 million were offset by lower realized crude oil prices. Midstream Provident’s Midstream business unit participates in all elements of the natural gas liquids (NGL) value chain, including extraction of NGLs from natural gas, transportation, fractionation of NGL mix into products (ethane, propane, butane and condensate), storage of blended NGLs and NGL products, and distribution and marketing of NGL products. Provident is the second largest integrated NGL player in Canada, and is one of three Canadian companies with ownership in a west-to-east NGL system. Midstream EBITDA (earnings before interest, taxes, depletion, depreciation, accretion and other non-cash items) was $43.2 million, a decrease of seven percent from the second quarter of 2006. Funds flow from operations for Midstream was $36.8 million for the second quarter of 2007, six percent below the $39.1 million recorded in the comparable 2006 quarter. Second quarter 2007 recorded an eight percent increase in product sales and service revenue. Offsetting the revenue increase were lower propane-plus margins, a $2.8 million increase in G&A costs, and a realized loss on financial derivative instruments of $10.4 million. Midstream capital expenditures for the second quarter of 2007 totaled $5.7 million. Provident has three distinct business lines within the Midstream business unit. In the second quarter of 2007, the Empress East business line generated approximately 53 percent of the gross operating margin, the Redwater West business line generated approximately 30 percent and the balance of 17 percent was generated by the Commercial Services business line. The Empress East business line extracts NGLs from natural gas at the Empress straddle plants and sells finished products primarily into markets in Central Canada and the Eastern United States. The margin in this business is influenced by the “frac spread ratio,” which is the ratio between crude oil prices and natural gas prices, and by the price of propane as a percentage of crude oil pricing. For the second quarter of 2007, the gross operating margin generated was $33.0 million as compared to $41.6 million in the second quarter of 2006. This decrease is primarily due to a 13 percent lower margin for propane plus volumes. To assist with managing volatility associated with the frac spread ratio, primarily in the Empress East business line, Provident has adopted a five year risk management program using financial and physical derivative instruments. Details of the risk management program are available in the MD&A. Provident Energy Trust 2007 Second Quarter Results p 3 The Redwater West business line purchases an NGL mix from various producers and fractionates it into finished products at the Redwater fractionation facility near Edmonton, Alberta. Because the feedstock for this business line is NGL mix rather than natural gas, the frac spread ratio does not have a significant impact on margin. Additional income also comes from a long-term NGL purchase agreement from non-proprietary production at the Younger plant. In the second quarter of 2007, the gross operating margin generated was $18.7 million up from $13.5 million in the same period in 2006. This increase results from a 23 percent increase in propane plus volumes partially offset by a one percent decrease in propane plus prices. The Commercial Services business line generates income from stable fee-for-service contracts to provide fractionation, storage, loading, and marketing services to upstream producers. Income from pipeline tariffs from Provident’s ownership in NGL pipelines is also included in this business line. $11.0 million of gross margin was generated in the second quarter of 2007, up from $8.8 million in the second quarter of 2006. This improvement reflects the benefit of the June 2006 commissioning of the condensate rail off-loading terminal at Redwater. During the second quarter of 2007, Midstream had sales volume of 110,000 barrels per day (bpd), compared with 100,000 bpd in the second quarter of 2006. The nine percent increase in sales volumes is primarily the result of increased propane plus sales in the Redwater West business line. Business Outlook In June, the Canadian federal government passed Bill C-52, introducing the SIFT tax on income trust distributions to begin in 2011. Provident has recorded a future income tax expense accordingly. However, the rules around SIFT tax administration remain unclear, so it is difficult to estimate the impact on Provident with precision. Provident continues to be an active member of the various lobby groups involved in educating the government on the benefits of the energy trust sector and the potential unintended consequences of the SIFT tax. Unitholders are encouraged to contact the government to voice their concern and opposition. Provident has also focused its normal course strategic planning initiatives upon the impact of the SIFT tax. Provident’s three strong businesses, each with its own size, scale and competitive advantages, position the Trust to consider a variety of potential responses. Provident continues to assess growth opportunities that can enhance Provident’s assets. The recent acquisition of crude oil assets at Dixonville, combined with last year’s Northwest Alberta acquisition have strengthened Provident’s consolidated upstream reserve life index (RLI) to 13.6 years and added to Provident’s internal development opportunities. COGP has delivered consistently strong operational performance over the first half of the year, and the business is well on track to meet or exceed the current production guidance of 24,500 to 26,400 boed for full-year 2007. Provident’s ownership in BBEP has also added excellent value, as reflected by the $98.6 million dilution gain recognized on recent transactions. Since its creation in October 2006, BBEP has made three successful acquisitions that will add about 3,000 boed to its initial IPO production of 4,500 boed. These acquisitions were financed with equity, demonstrating BBEP’s access to capital. BBEP will continue to seek out long-life, stable, and mature producing assets for acquisition. Total USOGP anticipated production for the year remains within the guidance range of 9,500 to 10,000 boed. The Midstream business continues to generate strong EBITDA and funds flow from all three of its business lines. With strategically located long-life facilities, storage capacity, multiple transportation choices and in-house marketing expertise, the Midstream business has flexibility and optionality. Midstream is currently operating in an excellent business environment featuring low natural gas prices and high NGL product prices. Assuming these circumstances continue and seasonal product demand follows typical patterns, Provident expects 2007 to be another excellent year, generating EBITDA comparable to that in 2006. Provident Energy Trust 2007 Second Quarter Results p 4 Consolidated Financial Highlights Consolidated ($ 000s except per unit data) Three months ended June 30, Six months ended June 30, 2007 2006 % Change 2007 2006 % Change Revenue (net of royalties and financial derivative instruments) $ 504,468 $ 424,439 19 $ 1,092,143 $ 978,145 12 Funds flow from COGP operations (1) $ 52,032 $ 55,490 (6 ) $ 98,442 $ 95,439 3 Funds flow from USOGP operations (1) (3) 16,902 16,377 3 18,128 29,241 (38 ) Funds flow from Midstream operations (1) 36,776 39,123 (6 ) 86,268 65,216 32 Total funds flow from operations (1) $ 105,710 $ 110,990 (5 ) $ 202,838 $ 189,896 7 Per weighted average unit – basic $ 0.49 $ 0.58 (16 ) $ 0.95 $ 1.00 (5 ) Per weighted average unit – diluted (2) $ 0.49 $ 0.58 (16 ) $ 0.95 $ 1.00 (5 ) Distributions to unitholders $ 80,236 $ 68,572 17 $ 156,507 $ 136,922 14 Per unit $ 0.36 $ 0.36 - $ 0.72 $ 0.72 - Percent of funds flow from operations paid 79 % 62 % 27 80 % 72 % 11 out as declared distributions (4) Net (loss) income (5) $ (41,046 ) $ 21,371 - $ 9,260 $ 45,571 (80 ) Per weighted average unit – basic $ (0.19 ) $ 0.11 - $ 0.04 $ 0.24 (83 ) Per weighted average unit – diluted (2) $ (0.19 ) $ 0.11 - $ 0.04 $ 0.24 (83 ) Capital expenditures $ 47,123 $ 37,360 26 $ 99,440 $ 91,268 9 Capitol Energy acquisition $ 467,850 $ - $ 467,850 $ - Oil and gas property acquisitions, net $ 216,151 $ (1,179 ) $ 260,153 $ 216 Weighted average trust units outstanding (000s) - Basic 216,845 190,236 14 214,301 189,687 13 - Diluted (2) 217,085 190,749 14 214,541 190,200 13 Consolidated As at As at June 30, December 31, ($000s) 2007 2006 % Change Capitalization Long-term debt $ 1,154,252 $ 988,785 17 Unitholders’ equity $ 1,761,218 $ 1,542,974 14 (1) Represents cash flow from operations before changes in working capital and site restoration expenditures. (2) Includes dilutive impact of unit options, exchangeable shares and convertible debentures. (3) Year-to-date 2007 funds flow from USOGP operations is net of $13.1 million (2006 - $3.9 million) of payments related to unit based compensation expensed in the 2006 fiscal year and paid in 2007. (4) Calculated as distributions to unitholders divided by funds flow from operations less distributions to non-controlling interests of $7.1 million year-to-date and $3.5 million for the quarter (2006 - $1.1 million and $0.7 million, respectively). (5) Net (loss) income for the three and six months ended June 30, 2007 includes a future income tax charge of $104.7 million relating to the enactment of Bill C-52, Budget Implementation Act 2007 by the Canadian government. Provident Energy Trust 2007 Second Quarter Results p 5 Operational Highlights Consolidated Three months ended June 30, Six months ended June 30, 2007 2006 % Change 2007 2006 % Change Oil and Gas Production Daily production Light/medium crude oil (bpd) 15,557 13,923 12 14,816 14,247 4 Heavy oil (bpd) 1,918 2,011 (5 ) 1,794 2,245 (20 ) Natural gas liquids (bpd) 1,344 1,475 (9 ) 1,394 1,502 (7 ) Natural gas (mcfpd) 96,449 80,084 20 93,955 79,185 19 Oil equivalent (boed)(1) 34,893 30,756 13 33,663 31,192 8 Average realized price (before realized financial derivative instruments) Light/medium crude oil ($/bbl) $ 59.44 $ 69.76 (15 ) $ 58.37 $ 62.09 (6 ) Heavy oil ($/bbl) $ 42.32 $ 50.42 (16 ) $ 38.79 $ 35.39 10 Corporate oil blend ($/bbl) $ 57.47 $ 67.32 (15 ) $ 56.20 $ 58.45 (4 ) Natural gas liquids ($/bbl) $ 52.56 $ 54.20 (3 ) $ 50.66 $ 54.03 (6 ) Natural gas ($/mcf) $ 7.25 $ 6.10 19 $ 7.36 $ 7.04 5 Oil equivalent ($/boe)(1) $ 50.70 $ 53.37 (5 ) $ 50.30 $ 51.37 (2 ) Field netback (before realized financial derivative instruments) ($/boe) $ 29.23 $ 31.51 (7 ) $ 28.09 $ 29.95 (6 ) Field netback (including realized financial derivative instruments) ($/boe) $ 29.02 $ 31.51 (8 ) $ 28.41 $ 29.43 (3 ) Midstream Midstream NGL sales volumes (bpd) 109,713 100,284 9 117,331 115,426 2 EBITDA (000s)(2) $ 43,181 $ 46,438 (7 ) $ 106,122 $ 79,251 34 (1) Provident reports oil equivalent production converting natural gas to oil on a 6:1 basis. (2) EBITDA is earnings before interest, taxes, depletion, depreciation, accretion and other non-cash items. Provident Energy Trust 2007 Second Quarter Results p 6 Management’s Discussion and Analysis The following analysis dated August 9, 2007 provides a detailed explanation of Provident Energy Trust’s (“Provident’s”) operating results for the three and six months ended June 30, 2007 compared to the same time periods in 2006 and should be read in conjunction with the consolidated financial statements of Provident, found later in the interim report. Provident Energy Trust has diversified investments in certain segments of the energy value chain. Provident currently operates in three key business segments: Canadian crude oil and natural gas production (“COGP”), United States crude oil and natural gas production, (“USOGP”) and Midstream. Provident’s COGP business produces crude oil and natural gas from seven core areas in the western Canadian sedimentary basin. USOGP produces crude oil and natural gas in California, Wyoming, Texas, and Florida, U.S.A. The Midstream business unit operates in Canada and the U.S.A. and extracts, processes, markets, transports and offers storage of natural gas liquids within the integrated facilities at Younger in British Columbia, Redwater and Empress in Alberta, Kerrobert in Saskatchewan, Sarnia in Ontario, Superior in Wisconsin and Lynchburg in Virginia. This analysis commences with a summary of the consolidated financial and operating results followed by segmented reporting on the COGP business unit, the USOGP business unit and the Midstream business unit.The reporting focuses on the financial and operating measurements management uses in making business decisions and evaluating performance. Forward-looking Statements Certain statements included in this analysis constitute forward-looking statements under applicablesecurities legislation. These statements relate to future events or Provident’s future performance. All statements other than statements of historical fact are forward-looking statements.In some cases, forward-looking statements can be identified by terminology such as "may", "will", "should", "expect", "plan", "anticipate", "believe", "estimate", "predict", "potential", "continue", or the negative of these terms or other comparable terminology.Forward-looking statements or information in this analysis include, but are not limited to, business strategy and objectives, reserve quantities and the discounted present value of future net funds flow from operations from such reserves, net revenue, future production levels, capital expenditures, exploration plans, development plans, acquisition and disposition plans and the timing thereof, operating and other costs, royalty rates, budgeted levels of cash distributions and the performance associated withProvident's natural gas midstream, NGL processing and marketing business. These statements are only predictions. Actual events or results may differ materially.In addition, this analysis may contain forward-looking statements attributed to third party industry sources. Undue reliance should not be placed on these forward-looking statements, as there can be no assurance that the plans, intentions or expectations upon which they are based will occur. By its nature, forward-looking information involves numerous assumptions, known and unknown risks and uncertainties, both general and specific, that contribute to the possibility that the predictions, forecasts, projections and other forward-looking statements will not occur.In addition to other assumptions identified in this analysis, assumptions in respect of forward-looking statements have been made regarding, among other things: · Provident’s ability to benefit from the combination of growth opportunities and the ability to grow through the capital markets; · Provident’s acquisition strategy, the criteria to be considered in connection therewith and the benefits to be derived therefrom; · sustainability and growth of production and reserves through prudent management and acquisitions; · the emergence of accretive growth opportunities; · the ability to achieve a consistent level of monthly cash distributions; · the impact of Canadian governmental regulation on Provident, including the effect of new legislation taxing trust income; · the existence, operation and strategy of the commodity price risk management program; · the approximate and maximum amount of forward sales and hedging to be employed; · changes in oil and natural gas prices and the impact of such changes on funds flow from operations after hedging; · the level of capital expenditures devoted to development activity rather than exploration; Provident Energy Trust 2007 Second Quarter Results p 7 · the sale, farming out or development using third party resources to exploit or produce certain exploration properties; · the use of development activity and acquisitions to replace and add to reserves; · the quantity of oil and natural gas reserves and oil and natural gas production levels; · currency, exchange and interest rates; · the performance characteristics of Provident's NGL services, processing and marketing business; · the growth opportunities associated with the NGL services, processing and marketing business; and · the nature of contractual arrangements with third parties in respect of Provident's NGL services, processing and marketing business. Although Provident believes that the expectations reflected in the forward-looking statements are reasonable, there can be no assurance that such expectations will prove to be correct. Provident can not guarantee future results, levels of activity, performance, or achievements.Moreover, neither the Trust, Provident nor any other person assumes responsibility for the accuracy and completeness of the forward-looking statements. Some of the risks and other factors, some of which are beyond Provident's control, which could cause results to differ materially from those expressed in the forward-looking statements contained in this analysis include, but are not limited to: · general economic conditions in Canada, the United States and globally; · industry conditions associated with the NGL services, processing and marketing business; · fluctuations in the price of crude oil, natural gas and natural gas liquids; · uncertainties associated with estimating reserves; · royalties payable in respect of oil and gas production; · interest payable on notes issued in connection with acquisitions; · income tax legislation relating to income trusts, including the effect of new legislation taxing trust income; · governmental regulation in North America of the oil and gas industry, including income tax and environmental regulation; · fluctuation in foreign exchange or interest rates; · stock market volatility and market valuations; · the impact of environmental events; · the need to obtain required approvals from regulatory authorities; · unanticipated operating events which can reduce production or cause production to be shut-in or delayed; · failure to realize the anticipated benefits of acquisitions; · competition for, among other things, capital reserves, undeveloped lands and skilled personnel; · failure to obtain industry partner and other third party consents and approvals, when required; · risks associated with foreign ownership; and · third party performance of obligations under contractual arrangements. Statements relating to "reserves" or "resources" are deemed to be forward-looking statements, as they involve the implied assessment, based on certain estimates and assumptions that the resources and reserves described can be profitably produced in the future.Readers are cautioned that the foregoing list of factors is not exhaustive.The forward-looking statements contained in this analysis are expressly qualified by this cautionary statement. Subject to Provident’s obligations under applicable securities laws, Provident is not under any duty to update any of the forward-looking statements after the date of this analysis to conform such statements to actual results or to changes in Provident’s expectations. Provident Energy Trust 2007 Second Quarter Results p 8 Second quarter and six months ended June 30, 2007 highlights The second quarter highlights section provides commentary for the second quarter and for the six months ended June 30, 2007 results compared to the corresponding periods in 2006. Consolidated funds flow from operations and cash distributions Consolidated Three months ended June 30, Six months ended June 30, ($ 000s, except per unit data) 2007 2006 % Change 2007 2006 % Change Revenue, Funds Flow from Operations and Distributions Revenue (net of royalties and financial derivative instruments) $ 504,468 $ 424,439 19 $ 1,092,143 $ 978,145 12 Funds flow from operations $ 105,710 $ 110,990 (5 ) $ 202,838 $ 189,896 7 Per weighted average unit - basic $ 0.49 $ 0.58 (16 ) $ 0.95 $ 1.00 (5 ) Per weighted average unit - diluted (1) $ 0.49 $ 0.58 (16 ) $ 0.95 $ 1.00 (5 ) Declared distributions $ 80,236 $ 68,572 17 $ 156,507 $ 136,922 14 Per Unit 0.36 0.36 - 0.72 0.72 - Percent of funds flow from operations distributed (2) 79 % 62 % 27 80 % 72 % 11 (1) Includes dilutive impact of unit options, exchangeable shares and convertible debentures. (2) Calculated as declared distributions to unitholders divided by funds flow from operations less distributions to non-controlling interests of $7.1 million year-to-date and $3.5 million for the quarter (2006 - $1.1 million and $0.7 million, respectively). Management uses funds flow from operations to analyze operating performance.Funds flow from operations represents cash flow from operations before changes in working capital and site restoration expenditures. Provident also reviews funds flow from operations in setting monthly distributions and takes into account cash required for debt repayment and/or capital programs in establishing the amount to be distributed. Funds flow from operations as presented does not have any standardized meaning prescribed by Canadian generally accepted accounting principles (GAAP) and therefore it may not be comparable with the calculations of similar measures for other entities. Funds flow from operations as presented is not intended to represent operating cash flow from operations or operating profits for the period nor should it be viewed as an alternative to cash flow from operations from operating activities, net earnings or other measures of financial performance calculated in accordance with Canadian GAAP. All references to funds flow from operations throughout this report are based on cash flow from operations before changes in non-cash working capital and site restoration expenditures. Second quarter 2007 funds flow from operations was $105.7 million, five percent below the $111.0 million recorded in the second quarter of 2006. For the six month period ended June 30, 2007 funds flow from operations was $202.8 million, seven percent above the $189.9 million in the same period of 2006. COGP provided 49 percent of second quarter 2007 funds flow from operations, Midstream added 35 percent and USOGP generated the remaining 16 percent. COGP 2007 second quarter funds flow from operations was $52.0 million, a six percent decrease from the $55.5 million recorded in the comparable 2006 quarter. The second quarter of 2006 included a current and capital tax recovery of $4.0 million, resulting from a re-filing of prior year returns to increase discretionary deductions combined with the elimination of large corporation tax. Excluding the tax impact, second quarter 2007 cash flow increased $1.2 million over the second quarter of 2006.This increase was a result of higher crude oil and natural gas production due to acquisitions and the internal development program, increased realized natural gas prices and lower operating costs per boe, partially offset by the decrease in $US WTI crude oil price, stronger Canadian dollar, wider heavy oil differentials and higher general and administrative expenses. For the six month period ended June 30, 2007 COGP funds flow from operations was $98.4 million, a three percent improvement above the $95.4 million recorded in the comparable 2006 period. The Midstream business unit added $36.8 million to second quarter 2007 funds flow from operations, six percent below the $39.1 million recorded in the comparable 2006 quarter. Second quarter 2007 had increased sales volumes offset by lower propane plus prices and higher general and administrative expenses. For the six months ended June 30, 2007, Provident Energy Trust 2007 Second Quarter Results p 9 Midstream contributed $86.3 million to funds flow from operations, a 32 percent increase over the $65.2 million in the comparable 2006 period. The increase in funds flow from operations was largely driven by the higher propane plus prices which resulted in improved product margins in the first six months of 2007 compared to the same period in 2006. The 2007 six month period also reflects an increase in Commercial Services margin mainly due to the June 2006 commissioning of the condensate rail off-loading terminal. Funds flow from operations from USOGP operations in the second quarter of 2007 was $16.9 million, three percent above the $16.4 million in the comparable 2006 quarter.The increase is primarily due to two oil and gas property acquisitions in the second quarter 2007. USOGP funds flow from operations for the six months ended June 30, 2007 was $18.1 million, 38 percent below the $29.3 million in the comparable 2006 period. The decrease in funds flow from operations was primarily due to $13.1 million (2006 – $3.9 million) in payments related to unit based compensation for the 2006 fiscal year.The expenses were recorded as non-cash unit based compensation in 2006 and recorded as a decrease to funds flow from operations when paid in 2007. Declared distributions in the second quarter of 2007 totaled $80.2 million compared to $68.6 million of declared distributions in 2006. This represented 79 percent and 62 percent of funds flow from operations, respectively, after distributions to non-controlling interests of $3.5 million (2006 - $0.7 million). On a segmented basis, the Midstream business, due to its low sustaining capital requirements, effectively contributed 100 percent of its funds flow from operations for distribution in the three months ended June 30, 2007.The remaining distributions were effectively contributed by the oil and natural gas production businesses representing 66 percent of its funds flow from operations in the second quarter of 2007. Taxation of trust income In the second quarter of 2007, future income tax expense includes $104.7 million relating to the enactment of Bill C-52, Budget Implementation Act 2007 by the Canadian government. This bill contains legislation to tax publicly traded trusts including Provident.As a result of this legislation, the Trust is now required to record the future tax effect of the temporary differences on its flow through entities that are expected to reverse subsequent to 2010.The Trust has recorded the future income tax provision relating to this legislation as a rate change resulting in incremental future income tax expense of $104.7 million in the second quarter of 2007. Until June 2007 the Trust had been reflecting the impact of certain taxable temporary differences in flow through entities at a nil tax rate on the assumption that the Trust would make sufficient tax deductible cash distributions to unitholders such that the Trust’s taxable income would be nil for the foreseeable future. The new legislation limits the tax deductibility of cash distributions such that income taxes may become payable in the future. The Trust has estimated its future income taxes based on estimates of results of operations and tax pool claims and cash distributions in the future assuming no material change to the Trust’s current organizational structure.The Trust’s estimate of future income taxes does not incorporate any assumptions related to a change in organizational structure until such structures are given legal effect. The Trust’s estimate of its future income taxes will vary as do the Trust’s assumptions pertaining to the factors described above, and such variations may be material. The new legislation will not affect the Trust’s cash flows from operations and accordingly the Trust’s financial condition until 2011, based on our planned compliance with the legislated growth guidelines. The Trust has $1.3 billion in tax pools available to claim against taxable income.Provident plans to manage discretionary tax pool claims to defer payment of current taxes as long as possible. Provident has made estimates of future current taxability based on a number of assumptions including:future product prices; future production and sales; future operating and product costs; future general and administrative costs; future capital expenditures; and general business conditions. Using these assumptions about future events which may or may not occur, Provident estimates that: · current taxes on oil and gas operations would occur after 2016; and · current taxes for midstream operations would occur in 2011. Provident Energy Trust 2007 Second Quarter Results p 10 Net (loss) income Consolidated Three months ended June 30, Six months ended June 30, ($ 000s, except per unit data) 2007 2006 % Change 2007 2006 % Change Net (loss) income $ (41,046 ) $ 21,371 - $ 9,260 $ 45,571 (80 ) Per weighted average unit – basic(1) $ (0.19 ) $ 0.11 - $ 0.04 $ 0.24 (83 ) Per weighted average unit – diluted(2) $ (0.19 ) $ 0.11 - $ 0.04 $ 0.24 (83 ) (1) Based on weighted average number of trust units outstanding. (2) Based on weighted average number of trust units outstanding including the dilutive impact of the unit option plan, exchangeable shares and convertible debentures. Net loss for the second quarter of 2007 was $41.0 million compared to $21.4 million of net income in the comparable 2006 quarter.Decreased earnings are attributable to future income tax expense of $125.2 million compared to a recovery of $41.1 million in the second quarter of 2006, primarily resulting from the recording of future income tax associated with the Canadian government’s enactment of Bill C-52, Budget Implementation Act 2007, which contains legislation to tax publicly traded trusts, including Provident, commencing in 2011. The net expense associated with this legislation was $104.7 million. A reduction of future tax liabilities and a corresponding reduction of future income tax expense of $29.8 million was recorded on COGP assets, recognizing COGP tax pools in the Trust with no corresponding book values. A future tax liability and corresponding future income tax liability of $134.5 million was recorded on midstream assets, recognizing book values of midstream assets held in flow through subsidiaries for which there were no corresponding tax pools. Partially offsetting this impact on earnings was the recognition, in the second quarter of 2007, of a $98.6 million dilution gain reflecting the issue of units by USOGP’s public MLP, resulting in Provident’s interest in the MLP decreasing from approximately 66 percent to approximately 50 percent (see note 6 to interim consolidated financial statements). The COGP business segment’s net income was $50.4 million, an increase of $15.3 million compared to the 2006 second quarter net income of $35.1 million. The increase was mainly due to unrealized gains on financial derivative instruments compared to unrealized losses in the second quarter of 2006, increased operating earnings and a higher future income tax recovery, partially offset by increased depletion, depreciation, and accretion due to the acquisition of the Rainbow assets on August 31, 2006. The Midstream segment’s net loss was $137.0 million in the second quarter of 2007 as compared to a $4.6 million net loss in the second quarter of 2006. The increased loss was primarily attributable to increased future income tax expense resulting from the Canadian government’s enactment of legislation impacting publicly traded trusts.The Midstream business unit had earnings before interest, taxes, depletion and accretion and other non-cash items (EBITDA) of $43.2 million in the second quarter of 2007 as compared to $46.4 million in the second quarter of 2006. Second quarter 2007 had higher volumes offset by lower propane plus prices and higher G&A. The significant improvement in year-to-date EBITDA, from $79.3 million in 2006 to $106.1 million in 2007 is due to Midstream’s Redwater West business line which experienced a 15 percent increase in propane plus volumes and a three percent increase in prices in 2007 over 2006. In the second quarter of 2007, USOGP’s net income was $45.6 million as compared to 2006 second quarter net loss of $9.1 million, reflecting the $98.6 million dilution gain net of the related future income tax expense. Provident Energy Trust 2007 Second Quarter Results p 11 Reconciliation of non-GAAP measures The Trust calculates earnings before interest, taxes, depletion and accretion and other non-cash items (EBITDA) within its segment disclosure. EBITDA is a non-GAAP measure. A reconciliation between EBITDA and income (loss) before taxes and non-controlling interests follows: EBITDA Reconciliation Three months ended June 30, Six months ended June 30, ($ 000s) 2007 2006 % Change 2007 2006 % Change EBITDA $ 118,964 $ 124,136 (4 ) $ 236,641 $ 221,262 7 Adjusted for: Dilution gain 98,592 - - 98,592 - - Interest and non-cash expenses excluding unrealized loss on financial derivative instruments and dilution gain (104,479 ) (76,312 ) 37 (191,222 ) (141,713 ) 35 Unrealized loss on financial derivative instruments (32,698 ) (68,929 ) (53 ) (24,072 ) (103,758 ) (77 ) Income (loss) before taxes and non-controlling interests $ 80,379 (21,105 ) - $ 119,939 (24,209 ) - Reconciliation of funds flow from operations to distributions Three months ended June 30, Six months ended June 30, 2007 2006 % Change 2007 2006 % Change Cash provided by operating activities $ 85,899 $ 13,610 531 $ 236,470 $ 181,532 30 Change in non-cash operating working capital 19,287 96,372 (80 ) (35,382 ) 6,213 - Site restoration expenditures 524 1,008 (48 ) 1,750 2,151 (19 ) Funds flow from operations 105,710 110,990 (5 ) 202,838 189,896 7 Distributions to non-controlling interests (3,552 ) (754 ) 371 (7,139 ) (1,110 ) 543 Cash retained for financing and investing activities (21,922 ) (41,664 ) (47 ) (39,192 ) (51,864 ) (24 ) Distributions to unitholders 80,236 68,572 17 156,507 136,922 14 Accumulated cash distributions, beginning of period 1,003,096 711,710 41 926,825 643,360 44 Accumulated cash distributions, end of period $ 1,083,332 $ 780,282 39 $ 1,083,332 $ 780,282 39 Cash distributions per unit $ 0.36 $ 0.36 - $ 0.72 $ 0.72 - Taxes Consolidated Three months ended June 30, Six months ended June 30, ($ 000s) 2007 2006 % Change 2007 2006 % Change Capital tax expense (recovery) $ 630 $ (683 ) - $ 888 $ 603 47 Current and withholding tax (recovery) expense (2,247 ) 881 - 3,130 5,724 (45 ) Future income tax expense (recovery) 125,196 (41,137 ) - 112,311 (74,975 ) - $ 123,579 $ (40,939 ) - $ 116,329 $ (68,648 ) - For the six months ended June 30, 2007, the total income tax expense was $116.3 million. Based on year-to-date income before taxes and non-controlling interests of $119.9 million, the expected income tax expense was $39.0 million. The main reason for the larger than expected income tax expense is $104.7 million of future taxes recorded as a result of the enactment of legislation to tax publicly traded trusts in 2011 (see “Taxation of trust income”). The offsetting difference between the expected expense and the total tax expense is primarily a result of deductions allowed when computing taxable income of the Trust for distributions made to unitholders. The Trust is a taxable entity under Canadian income tax law and is currently taxable only on income that is not distributed or distributable to the unitholders until 2011, when the new tax on distributions is in effect. If the Trust distributes all of its taxable income to the unitholders, no current provision for taxes is required by the Trust until 2011. Since inception, the Trust has distributed all of its taxable income to the unitholders. Additionally, interest and royalties are charged by the Trust to its subsidiaries, which are deductible in the computation of taxable income at the incorporated subsidiary level reducing tax pool claims in certain subsidiaries and potentially creating tax loss carry-forwards that result in future income tax recoveries. Provident Energy Trust 2007 Second Quarter Results p 12 Capital taxes in the second quarter totaled $0.6 million, an increase from the $0.7 million recovery recorded in the second quarter of 2006, and $0.9 million year-to-date, compared to $0.6 million year-to-date for 2006. The increase is due to greater production subject to the Saskatchewan resource surcharge. The current and withholding taxes total a recovery of $2.2 million in the second quarter of 2007, a decrease of $3.1 million compared to the second quarter 2006. The majority of these taxes arise from Provident’s U.S. based operations and 2007 withholding taxes reflect additional distributions in the second quarter of 2007. The second quarter recovery reflects lower taxable income compared to the first quarter of 2007. For the six months ended June 30, 2007, current and withholding taxes total $3.1 million, compared with $5.7 million in 2006. The reduction in current U.S. taxes was due to the timing and nature of capital expenditures and accounts for the decrease. The 2007 second quarter future income tax expense of $125.2 million compares to a recovery of $41.1 million in the second quarter of 2006.The expense is primarily a result of the new legislation relating to public trusts which was enacted during the second quarter (see note 9 to interim consolidated financial statements). Provident’s tax pools available to shelter future income as at June 30, 2007 are estimated as follows: As at June 30, 2007 ($000s) COGP USOGP(1) Midstream Total Intangibles $ 515,000 $ 65,000 $ - $ 580,000 Tangibles 280,000 65,000 285,000 630,000 Non-capital losses 65,000 - 40,000 105,000 $ 860,000 $ 130,000 $ 325,000 $ 1,315,000 (1) Non-Canadian tax pools Provident also has capital losses of approximately $435 million which are available to reduce the tax effect of future capital gains. Interest expense Consolidated Three months ended June 30, Six months ended June 30, ($ 000s, except as noted) 2007 2006 % Change 2007 2006 % Change Interest on bank debt $ 9,286 $ 7,532 23 $ 18,621 $ 14,170 31 Weighted-average interest rate on bank debt 5.6 % 5.3 % 6 5.4 % 5.1 % 6 Interest on 8.75% convertible debentures 556 682 (18 ) 1,139 1,390 (18 ) Interest on 8.0% convertible debentures 502 675 (26 ) 969 1,325 (27 ) Interest on 6.5% convertible debentures 1,609 1,609 - 3,218 3,218 - Interest on 6.5% convertible debentures 2,436 2,402 1 4,874 4,840 1 Total cash interest $ 14,389 $ 12,900 12 $ 28,821 $ 24,943 16 Weighted average interest rate on all long-term debt 5.9 % 5.9 % - 5.8 % 5.7 % 2 Debenture accretion and other non-cash interest expense 1,788 685 161 3,630 1,374 164 Total interest expense $ 16,177 $ 13,585 19 $ 32,451 $ 26,317 23 Interest on bank debt increased in 2007 compared to 2006 due to increased capitalization including debt levels, largely resulting from the Rainbow asset acquisition in the third quarter of 2006. Provident Energy Trust 2007 Second Quarter Results p 13 Commodity price risk management program The Trust continues to execute a commodity price risk management program that is designed to limit the Trust’s exposure to downturns in commodity prices and to protect monthly cash distributions and support the Trust’s capital program.Our risk management strategy generally uses structures that provide a floor price while allowing upside participation in a rising commodity price market. In accordance with the Trust’s credit policy, the Trust mitigates associated credit risk by limiting financial derivative transactions to counterparties within approved credit limits. In the Midstream business, production margins are affected by the spread between the purchase cost of natural gas and sales price of propane, butane and condensate.Financial market liquidity may not provide sufficient or adequate opportunity to directly hedge propane, butane and condensate prices over the longer term. Prices for propane, butane and condensate historically have correlated with prices for crude oil. As a consequence, Provident has entered into natural gas and crude oil financial derivative contracts through 2012 in order to protect operating margins in the Midstream business. Short term financial derivative instruments directly fixing propane and butane prices have also been executed. Provident Energy Trust 2007 Second Quarter Results p 14 Activity in the Second Quarter A summary of Provident’s risk management contracts executed during the second quarter of 2007 is contained in the following tables: COGP Volume Year Product (Buy)/ Sell Terms Effective Period 2007 Crude Oil 150 Bpd Participating Swap US $60.00 per bbl (82.6% above the floor price) July 1 - December 31 85 Bpd Participating Swap US $65.00 per bbl (55.25% above the floor price) July 1 - December 31 250 Bpd Participating Swap US $65.00 per bbl (max to 75% above the floor price) July 1 - December 31 1,300 Bpd Costless Collar Cdn $60.77 floor, Cdn $71.95 ceiling July 1 - December 31 200 Bpd Costless Collar Cdn $63.00 floor, Cdn $72.25 ceiling July 1 - December 31 400 Bpd Participating Swap US $65.00 per bbl (max to 82% above the floor price) July 1 - December 31 2008 450 Bpd Participating Swap US $62.50 per bbl (max to 52.5% above the floor price) January 1 - June 30 450 Bpd Participating Swap US $62.50 per bbl (67.8% above the floor price) January 1 - June 30 850 Bpd Participating Swap US $65.00 per bbl (57.5% above the floor price) January 1 - June 30 850 Bpd Participating Swap US $62.50 per bbl (max to 69.9% above the floor price) January 1 - June 30 300 Bpd Participating Swap US $62.50 per bbl (max to 51% above the floor price) July 1 - December 31 625 Bpd Participating Swap US $65.00 per bbl (54.25% above the floor price) July 1 - December 31 925 Bpd Participating Swap US $62.50 per bbl (66% above the floor price) July 1 - December 31 250 Bpd Participating Swap US $65.00 per bbl (55% above the floor price) January 1 - December 31 2009 400 Bpd Participating Swap US $62.50 per bbl (63.75% above the floor price) January 1 - December 31 400 Bpd Participating Swap US $62.50 per bbl (max to 50% above the floor price) January 1 - June 30 1,500 Bpd Participating Swap US $62.50 per bbl (62.6% above the floor price) January 1 - June 30 775 Bpd Participating Swap US $62.50 per bbl (60.4% above the floor price) July 1 - December 31 2007 Natural Gas 2,000 Gjpd Costless Collar Cdn $6.50 floor, Cdn $8.75 ceiling July 1 - October 31 2,000 Gjpd Costless Collar Cdn $6.50 floor, Cdn $10.40 ceiling November 1 - December 31 4,000 Gjpd Participating Swap Cdn $7.00 per gj (52.8% above the floor price) July 1 - October 31 2,000 Gjpd Participating Swap Cdn $7.00 per gj (max to 70% above the floor price) July 1 - October 31 900 Gjpd Participating Swap Cdn $7.25 per gj (24.5% above the floor price) July 1 - October 31 2,000 Gjpd Participating Swap Cdn $7.50 per gj (max to 25% above the floor price) November 1 - December 31 900 Gjpd Participating Swap Cdn $7.60 per gj (41% above the floor price) November 1 - December 31 2008 4,000 Gjpd Participating Swap Cdn $7.00 per gj (52.8% above the floor price) January - March 31 2,000 Gjpd Participating Swap Cdn $7.00 per gj (max to 70% above the floor price) January - March 31 2,000 Gjpd Participating Swap Cdn $8.00 per gj (max to 75.5% above the floor price) January - March 31 2,000 Gjpd Participating Swap Cdn $7.00 per gj (48.6% above the floor price) April 1 - October 31 300 Gjpd Participating Swap Cdn $7.60 per gj (53.5% above the floor price) January 1 - June 30 2,000 Gjpd Participating Swap Cdn $7.50 per gj (max to 25% above the floor price) January 1 - October 31 900 Gjpd Participating Swap Cdn $7.60 per gj (41% above the floor price) January 1 - October 31 1,000 Gjpd Participating Swap Cdn $7.50 per gj (max to 23.5% above the floor price) April 1 - December 31 400 Gjpd Participating Swap Cdn $7.75 per gj (23% above the floor price) November 1 - December 31 2009 400 Gjpd Participating Swap Cdn $7.75 per gj (23% above the floor price) January 1 - December 31 1,000 Gjpd Participating Swap Cdn $7.50 per gj (max to 23.5% above the floor price) January 1 - March 31 Provident Energy Trust 2007 Second Quarter Results p 15 USOGP Volume Year Product (Buy)/ Sell Effective Period 2007 Crude Oil 338 Bpd US $67.46 per bbl July 1 - December 31 338 Bpd Participating Swap US $60.00 per bbl (85.5% above the floor price) July 1 - December 31 2008 250 Bpd Participating Swap US $65.00 per bbl (52% above the floor price) January 1 - December 31 325 Bpd US $70.37 per bbl January 1 - December 31 425 Bpd Participating Swap US $60.00 per bbl (max to 76% above the floor price) January 1 - December 31 250 Bpd US $71.24 per bbl July 1 - September 30 250 Bpd US $70.66 per bbl July 1 - December 31 750 Bpd US $70.49 per bbl October 1 - December 31 2009 500 Bpd US $70.92 per bbl January 1 - March 31 460 Bpd US $69.95 per bbl January 1 - December 31 410 Bpd Participating Swap US $60.00 per bbl (max to 67.99% above the floor price) January 1 - December 31 210 Bpd Costless Collar US $60.00 floor, US $79.50 ceiling January 1 - December 31 250 Bpd US $70.00 per bbl December 1 - December 31 2010 500 Bpd US $69.75 per bbl January 1 - December 31 933 Bpd Participating Swap US $60.00 per bbl (max to 59.01% above the floor price) January 1 - December 31 183 Bpd Costless Collar US $60.00 floor, US $79.25 ceiling January 1 - December 31 183 Bpd US $69.59 per bbl January 1 - December 31 2011 1,377 Bpd Participating Swap US $60.00 per bbl (max to 53.11% above the floor price) January 1 - December 31 177 Bpd Costless Collar US $60.00 floor, US $77.60 ceiling January 1 - December 31 177 Bpd US $69.15 per bbl January 1 - December 31 Midstream Volume Year Product (Buy)/ Sell Terms Effective Period 2007 Crude Oil 2,258 Bpd US $66.83 per bbl (8) July 1 - July 31 (9,697) Bpd US $67.36 per bbl (4) July 1 - September 30 250 Bpd Cdn $74.80 per bbl July 1 - December 31 Natural Gas (1,481) Gjpd Cdn $6.72 per gj July 1 - December 31 Propane 9,750 Bpd US $1.1237 per gallon (4) (5) July 1 - September 30 1,844 Bpd US $1.1433 per gallon (8) July 1 - September 30 1,141 Bpd US $1.175 per gallon (8) October 1 - December 31 Normal Butane 1,430 Bpd US $1.2608 per gallon (4) (6) July 1 - September 30 245 Bpd US $1.3525 per gallon (4) (6) July 1 - September 30 ISO Butane 1,670 Bpd US $1.3386 per gallon (4) (7) July 1 - September 30 2009 Crude Oil 750 Bpd Cdn $78.75 per bbl January 1 - March 31 500 Bpd Cdn $77.25 per bbl January 1 - June 30 Natural Gas (4,291) Gjpd Cdn $8.89 per gj January 1 - March 31 (2,810) Gjpd Cdn $8.31 per gj January 1 - June 30 2010 Crude Oil 1,500 Bpd Cdn $76.98 per bbl January 1 - March 31 Natural Gas (8,506) Gjpd Cdn $8.76 per gj January 1 - March 31 2011 Crude Oil 250 Bpd Cdn $74.10 per bbl October 1 - December 31 Natural Gas (1,404) Gjpd Cdn $8.07 per gj October 1 - December 31 2012 Crude Oil 500 Bpd Cdn $73.75 per bbl January 1 - March 31 3,000 Bpd Cdn $72.47 per bbl January 1 - June 30 Natural Gas (2,885) Gjpd Cdn $8.21 per gj January 1 - March 31 (16,860) Gjpd Cdn $7.53 per gj January 1 - June 30 (1) The above table represents a number of transactions entered into over an extended period of time. (2) Natural Gas contracts are settled against AECO monthly index. (3) Crude Oil contracts are settled against NYMEX WTI calendar average (4) Conversion of Crude Oil BTU hedges to Propane (5) Propane contracts are settled against Belvieu C3 TET. (6) Normal Butane contracts are settled against Belvieu NC4 NON-TET. (7) ISO Butane contracts are settled against Belvieu IC4 NON-TET. (8) Midstream inventory hedges. Provident Energy Trust 2007 Second Quarter Results p 16 A summary of Provident’s contracts in place at June 30, 2007 is available on Provident’s website at www.providentenergy.com. Settlement of commodity contracts The following is a summary of the net funds flow from operations to settle commodity contracts during the second quarter of 2007. For comparative purposes the 2006 amounts are also summarized. a) Crude oil For the quarter ended June 30, 2007, Provident paid $0.1 million to settle various oil market based contracts on an aggregate volume of 0.8 million barrels. During the quarter ended June 30, 2006, Provident paid $2.3 million to settle various oil market based contracts on an aggregate volume of 0.4 million barrels. For the six months ended June 30, 2007, Provident received $3.4 million to settle various oil market based contracts on an aggregate volume of 1.3 million barrels. During the six months ended June 30, 2006, Provident paid $4.1 million to settle various oil market based contracts on an aggregate volume of 0.8 million barrels. It is estimated that if contracts in place had been settled at June 30, 2007 an opportunity cost of $21.2 million (June 30, 2006 - $31.2 million) would have been incurred. b) Natural Gas For the quarter ended June 30, 2007, Provident paid $0.5 million to settle various natural gas market based contracts on an aggregate volume of 5.1 million gj’s. For comparison, during the quarter ended June 30, 2006, Provident received $2.2 million to settle various natural gas market based contracts on an aggregate of 1.7 million gj’s. For the six months ended June 30, 2007, Provident paid $1.4 million to settle various natural gas market based contracts on an aggregate volume of 8.9 million gj’s. For comparison, during the six months ended June 30, 2006, Provident received $1.1 million to settle various natural gas market based contracts on an aggregate of 3.3 million gj’s. It is estimated that if contracts in place had been settled at June 30, 2007 an opportunity gain of $10.2 million (June 30, 2006 – $2.9 million) would have been incurred. c) Midstream For the quarter ended June 30, 2007 Provident received $9.2 million (2006 – paid $1.7 million) to settle Midstream oil market based contracts on an aggregate volume of 0.2 million barrels (2006 – 0.5 million barrels) and paid $7.9 million (2006 - paid $9.3 million) to settle Midstream natural gas market based contracts on an aggregate volume of 6.6 million gj’s (2006 – 4.5 million gj’s). In addition, for the second quarter of 2007, Provident paid $11.7 million (2006 – paid $0.3 million) to settle Midstream NGL market based contracts on an aggregate volume of 1.5 million barrels (2006 – 0.1 million barrels). For the six months ended June 30, 2007 Provident received $12.5 million (2006 – paid $1.7 million) to settle Midstream oil market based contracts on an aggregate volume of 0.5 million barrels (2006 – 0.5 million barrels) and paid $12.4 million (2006 - $8.6 million) to settle Midstream natural gas market based contracts on an aggregate volume of 11.9 million gj’s (2006 – 4.9 million gj’s). In addition, Provident paid $12.6 million (2006 – received $0.5 million) to settle Midstream NGL market based contracts on an aggregate volume of 3.1 million barrels (2006 – 0.4 million barrels). It is estimated that if contracts in place had been settled at June 30, 2007 an opportunity cost of $69.0 million (June 30, 2006 – $89.0 million) would have been incurred. These unrealized “mark-to-market” opportunity costs relate to positions with effective periods ranging from 2007 through 2012 and are required to be recognized in the financial statements under generally accepted accounting principles. These unrealized opportunity costs relate to financial derivative instruments which were entered into in order to manage commodity prices and protect future Midstream product margins. Fluctuations in the market value of these instruments have no impact on funds flow from operations until the instrument is settled. Provident Energy Trust 2007 Second Quarter Results p 17 d) Foreign exchange contracts As at June 30, 2007 the estimated value of contracts in place settled at June 30 foreign exchange rates was $1.0 million (June 30, 2006 - nil). The foreign exchange gains have been included in note 10 as a component of foreign exchange gain and other and allocated to their respective business segments. Goodwill Goodwill representsthe excess of the cost of an acquired enterprise over the net of the amounts assigned to assets acquired and liabilities assumed. In the second quarter of 2007, the Capitol Energy acquisition resulted in additional goodwill of $86.7 million. In 2005, theMidstream NGL Acquisition resulted in goodwill of $100.4 million. Goodwill of $330.9 million arose from COGP acquisitions in 2002 and 2004. Liquidity and capital resources Consolidated ($ 000s) June 30, 2007 December 31, 2006 % Change Long-term debt - revolving term credit facility $ 875,803 $ 702,993 25 Long-term debt - convertible debentures 278,449 285,792 (3 ) Total debt 1,154,252 988,785 17 Equity (at book value) 1,761,218 1,542,974 14 Total capitalization at book value $ 2,915,470 $ 2,531,759 15 Total debt as a percentage of total book value capitalization 40 % 39 % 3 Provident operates two business units with similar but not identical monthly cash settlement cycles. Midstream revenues are received at various times throughout the month.Provident’s working capital position is affected by seasonal fluctuations that reflect commodity price changes, drilling cycles in its oil and gas operations and inventory balances in its Midstream business unit. Provident relies on funds flow from operations, external lines of credit and access to equity markets to fund capital programs and acquisitions. Long-term debt and working capital As at June 30, 2007 Provident had drawn on 66 percent of its term credit facilities that included a $1,125 million Canadian facility and a USD $212.7 million credit facility for USOGP.This compares to 63 percent drawn as at December 31, 2006. At June 30, 2007 Provident had letters of credit guaranteeing Provident’s performance under certain commercial and other contracts that totaled $35.6 million, increasing bank line utilization to 68 percent. The guarantees totaled $31.9 million at December 31, 2006. Provident’s working capital decreased by $23.0 million as at June 30, 2007 relative to December 31, 2006. This amount includes a $2.9 million decrease in prepaid expenses, a $19.5 million increase in the current portion of financial derivative instruments, a $47.1 million increase in accounts payable and accrued liabilities, a $4.8 million increase in distribution payables, and a $1.3 million decrease in cash and cash equivalents, partially offset by a $19.6 million increase in accounts receivable and a $32.3 million increase in inventory. Second quarter funds flow from operations in 2007 was $105.7 million. The ratio of debt to annualized second quarter funds flow from operations was 2.7 to one, as compared to second quarter 2006 debt to annualized funds flow from operations of two to one. The increase reflects debt issued at the end of June 2007 in connection with the Capitol Energy acquisition. Provident Energy Trust 2007 Second Quarter Results p 18 Trust units On May 24, 2007, the Trust issued 25,490,197 Subscription Receipts at a price of $12.75 per Subscription Receipt for total proceeds of $325 million ($308.3 million net of issue costs). On June 7, 2007, an additional 3,823,530 Subscription Receipts were issued at a price of $12.75 on exercise of the underwriter’s over-allotment option, for additional proceeds of $48.8 million ($46.3 million net of issue costs). Each Subscription Receipt entitled the holder to receive one trust unit upon completion of the Capitol Energy Resources Ltd. (Capitol) acquisition. The acquisition closed on June 19, 2007 at which time all the outstanding Subscription Receipts were converted into trust units. Proceeds from the issue were used to fund the Capitol acquisition. For the quarter ended June 30, 2007 the Trust issued 35 thousand units on conversion of convertible debentures (2006 –0.2 million units). An additional 0.1 million units pursuant to the stock option plan were issued for the quarter ended June 30, 2007 (2006 – 0.2 million units). Under Provident’s Premium Distribution, Distribution Reinvestment (DRIP) and Optional Unit Purchase Plan program 0.8 million units were elected in the second quarter and were issued or are to be issued representing proceeds of $9.8 million (2006 – 0.7 million units for proceeds of $8.7 million). At June 30, 2007, management and directors held approximately 0.9 percent of the outstanding units. Non-controlling interests – USOGP operations A non-controlling interest arose from Provident’s June 15, 2004 acquisition of 92 percent of BreitBurn Energy Company L.P. (BreitBurn) of Los Angeles, California. Additional investments since June 2004 by Provident in BreitBurn have reduced the non-controlling interest percentage at June 30, 2007 to approximately 4.2 percent (December 31, 2006 – 4.4 percent). At June 30, 2007, the carrying value of this non-controlling interest was $5.8 million. In the second quarter of 2006, a USOGP subsidiary began a land development project with a partner. The subsidiary has a 20 percent interest, with the partner holding 80 percent. Because the subsidiary stands to receive a majority share of the future proceeds, Provident is consolidating the results in its statements, with non-controlling interest. Contributions by the non-controlling interest were $0.1 million in the second quarter (2006 - $2.7 million) and $2.6 million year-to-date (2006 - $2.7 million). At June 30, 2007, the carrying value of this non-controlling interest was $4.5 million. In the fourth quarter of 2006, Provident’s subsidiary, BreitBurn Energy Partners, L.P. (the “MLP”) completed its initial public offering. BreitBurn transferred oil and gas properties comprising approximately half of its proved reserves and two thirds of its daily production to the MLP. The offering of 6.9 million common units at U.S. $18.50 per unit resulted in approximately 34 percent of the MLP held by partners not related to Provident. During the second quarter of 2007, the MLP issued 7.0 million common units to third parties for proceeds of $237.5 million. As a result of this transaction, Provident’s interest in the MLP decreased from approximately 66 percent to approximately 50 percent, resulting in a dilution gain of $98.6 million recorded on the consolidated statement of operations. Provident continues to control and consolidate the MLP. The non-controlling interest balance increased by $138.9 million reflecting the non-controlling interest ownership change from approximately 34 percent to approximately 50 percent. At June 30, 2007, the carrying value of this non-controlling interest was $195.1 million. Three months ended June 30, Six months ended June 30, Non-controlling interests - USOGP ($ 000s) 2007 2006 2007 2006 Non-controlling interests, beginning of period $ 76,509 $ 11,799 $ 81,111 $ 11,885 Net loss attributable to non-controlling interests (2,154 ) (1,652 ) (5,650 ) (1,382 ) Distributions to non-controlling interests (3,552 ) (754 ) (7,139 ) (1,110 ) Investments by non-controlling interests 140,651 2,675 143,132 2,675 Foreign currency translation adjustments (6,089 ) - (6,089 ) - Non-controlling interests, end of period $ 205,365 $ 12,068 $ 205,365 $ 12,068 Accumulated (loss) income attributable to non-controlling interests $ (136 ) $ 1,137 $ (136 ) $ 1,137 Provident Energy Trust 2007 Second Quarter Results p 19 Capital expenditures and funding Consolidated Three months ended June 30, Six months ended June 30, ($ 000s) 2007 2006 % Change 2007 2006 % Change Capital Expenditures and Funding Capital Expenditures Capital expenditures and reclamation fund contributions $ (47,647 ) $ (37,991 ) 25 $ (101,190 ) $ (92,542 ) 9 Property acquisitions, net (216,151 ) 1,179 - (260,153 ) (216 ) 120,341 Corporate acquisitions (467,850 ) (2,300 ) 20,241 (467,850 ) (2,300 ) 20,241 Net capital expenditures $ (731,648 ) $ (39,112 ) 1,771 $ (829,193 ) $ (95,058 ) 772 Funded By Funds flow from operations net of declared distributions to unitholders and non-controlling interest $ 21,922 $ 41,664 (47 ) $ 39,192 $ 51,864 (24 ) Increase (decrease) in long-term debt 137,248 76,106 80 129,092 (1,830 ) - Issue of trust units, net of cost; excluding DRIP 355,811 1,664 21,283 360,647 3,423 10,436 DRIP proceeds 9,823 8,729 13 20,580 17,146 20 Contributions by non-controlling interests 237,647 2,675 8,784 240,128 2,675 8,877 Change in working capital, including cash, and sale of assets (30,803 ) (91,726 ) (66 ) 39,554 21,780 82 Net capital expenditure funding $ 731,648 $ 39,112 1,771 $ 829,193 $ 95,058 772 For the comparable quarters Provident has funded its net capital expenditures with funds flow from operations, debt and equity issued from treasury through public offerings and the DRIP (Distribution Re-Investment Program) as well as contributions by non-controlling interests. Provident expects to incur approximately $23 million in leasehold improvements and furniture and equipment associated with the head office move in 2008. To date, $5.6 million has been incurred. Of this amount $3.6 million has been allocated to the COGP business unit and $2.0 million has been allocated to Midstream. Acquisitions On June 19, 2007, Provident acquired Capitol Energy Resources Ltd. (“Capitol”) for cash consideration of $467.9 million. Capitol, a public oil and gas exploration and production company active in the Western Canadian sedimentary basin, had as its principal asset a long-life resource play at Dixonville, Alberta.This play is being exploited using horizontal wells and will be further developed using waterflood technology.The acquisition was financed by the issuance of 29,313,727 trust units at $12.75 per unit and Provident’s credit facility. In May 2007, BreitBurn Energy Partners L.P. (the “MLP”) completed two oil and gas property acquisitions, one in Florida for cash consideration of USD $107.3 million and one in California for cash consideration of USD $92.4 million. The acquisitions were financed by the issue of units by the MLP to institutional investors. As a result of these unit issues, Provident’s interest in the MLP has decreased from approximately 66 percent to approximately 50 percent. Provident continues to control and consolidate the MLP. Non-cash unit based compensation Non-cash unit based compensation includes expenses or recoveries associated with Provident’s restricted and performance unit plan, unit option plan, unit appreciation rights and other unit based compensation plans. Provident accounts for the unit option plan using the fair value of the option at the time of issue.The other unit based compensation is recorded at the estimated fair value of the notional units granted. Compensation expense associated with the plans is deferred and recognized in earnings over the vesting period of each plan. The expense associated with each period is recorded as non-cash unit based compensation (a component of general and administrative expense). A portion is also allocated to operating expense. Provident recorded unit based compensation expense of $9.8 million for the quarter ended June 30, 2007 (2006 - $8.3 million) included primarily in general and administrative expense. Provident Energy Trust 2007 Second Quarter Results p 20 Provident made payments in respect of unit based compensation of $0.8 million in the second quarter of 2007 (2006 -$0.4 million). For the six months ended June 30, 2007, Provident recorded unit based compensation expense of $20.6 million (2006 - $11.9 million) and made related cash payments of $14.9 million (2006 - $4.6 million). At June 30, 2007, the current portion of the liability totaled $18.2 million (December 31, 2006 - $18.2 million) and the long-term portion totaled $20.5 million (December 31, 2006 - $16.3 million). Outlook In June, the Canadian federal government passed Bill C-52, introducing a tax on income trust distributions to begin in 2011. Provident continues to be an active member of the various lobby groups involved in educating the government on the benefits of the energy trust sector and the potential unintended consequences of this new tax. Unitholders are encouraged to contact the Government to voice their concern and opposition. Provident has also focused its normal course strategic planning initiatives upon the impact of the tax. Provident’s three strong businesses, each with its own size, scale and competitive advantages, position the Trust to consider a variety of potential responses. Provident continues to assess growth opportunities that can enhance Provident’s assets. The recent acquisition of crude oil assets at Dixonville, combined with last year’s Northwest Alberta acquisition have strengthened Provident’s consolidated upstream reserve life index (RLI) to 13.6 years and added to Provident’s internal development opportunities. COGP has delivered consistently strong operational performance over the first half of the year, and the business is well on track to meet or exceed the current production guidance of 24,500 to 26,400 boed for full-year 2007. Provident’s ownership in the MLP has also added excellent value, as reflected by the $98.6 million dilution gain recognized on recent transactions. Since its creation in October, 2006, the MLP has made three successful acquisitions that will add about 3,000 boed to its initial IPO production of 4,500 boed. These acquisitions were financed with equity, demonstrating the MLP’s access to capital. The MLP will continue to seek out long-life, stable, and mature producing assets for acquisition. Total USOGP anticipated production for the year remains within the guidance range of 9,500 to 10,000 boed. The Midstream business continues to generate strong EBITDA and funds flow from all three of its business lines. With strategically located long-life facilities, storage capacity, multiple transportation choices and in-house marketing expertise, the Midstream business has flexibility and optionality. Midstream is currently operating in an excellent business environment featuring low natural gas prices and high NGL product prices. Assuming these circumstances continue and seasonal product demand follows typical patterns, Provident expects 2007 to be another excellent year, generating EBITDA comparable to that in 2006. Provident Energy Trust 2007 Second Quarter Results p 21 COGP segment review Crude oil and liquids price The following prices are net of transportation expense. COGP Three months ended June 30, Six months ended June 30, ($ per bbl) 2007 2006 % Change 2007 2006 % Change Oil per barrel WTI (US$) $ 65.03 $ 70.70 (8 ) $ 61.60 $ 67.09 (8 ) Exchange rate (from US$ to Cdn$) $ 1.10 $ 1.12 (2 ) $ 1.13 $ 1.14 (1 ) WTI expressed in Cdn$ $ 71.42 $ 79.18 (10 ) $ 69.90 $ 76.48 (9 ) Realized pricing before financial derivative instruments Light/Medium oil $ 57.03 $ 70.62 (19 ) $ 56.30 $ 60.20 (6 ) Heavy oil $ 42.32 $ 50.42 (16 ) $ 38.79 $ 35.39 10 Natural gas liquids $ 52.79 $ 54.12 (2 ) $ 50.84 $ 53.98 (6 ) Crude oil and natural gas liquids $ 53.63 $ 64.21 (16 ) $ 52.30 $ 54.13 (3 ) In the second quarter of 2007, COGP’s realized oil and natural gas liquids price, prior to the impact of financial derivative instruments, decreased by 16 percent to $53.63 per barrel compared to $64.21in the second quarter of 2006. The 2007 decrease was a result of an eight percent decrease in US$ WTI crude oil price, an unfavorable exchange rate, and wider price differentials relative to WTI. Natural gas price The following prices are net of transportation expense. COGP Three months ended June 30, Six months ended June 30, ($ per mcf) 2007 2006 % Change 2007 2006 % Change AECO monthly index (Cdn$ per mcf) $ 7.37 $ 6.27 18 $ 7.38 $ 7.78 (5 ) Corporate natural gas price per mcf before financial derivative instruments (Cdn$) $ 7.27 $ 6.10 19 $ 7.37 $ 7.02 5 COGP’s second quarter 2007 realized natural gas price, before financial derivative instruments, increased 19 percent as compared to the second quarter of 2006, comparable to the increase in the benchmark AECO index price of 18 percent. Provident markets to aggregators and can sell to the market on daily and monthly indices, receiving prices which are based on the heat content of the natural gas. Provident’s realized prices and changes in prices will therefore differ from benchmark indices. COGP Three months ended June 30, Six months ended June 30, 2007 2006 % Change 2007 2006 % Change Daily production Crude oil - Light/Medium (bpd) 6,692 6,623 1 6,560 6,977 (6 ) - Heavy (bpd) 1,918 2,011 (5 ) 1,794 2,245 (20 ) Natural gas liquids (bpd) 1,311 1,457 (10 ) 1,366 1,482 (8 ) Natural gas (mcfd) 94,437 77,803 21 91,698 76,828 19 Oil equivalent (boed) (1) 25,660 23,058 11 25,003 23,509 6 (1)
